Citation Nr: 1442965	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-41 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a compensable rating for arterial hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981, from April 2003 to October 2003, and from December 2003 to March 2005.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which continued the noncompensable ratings assigned to service-connected bilateral hearing loss and arterial hypertension.  The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS). 

The Board notes that the January 2009 rating decision also declined to reopen a claim for service connection for depressive disorder, not otherwise specified, which the Veteran appealed.  Service connection for major depressive disorder was subsequently granted in a November 2013 rating decision located in the Veteran's Virtual VA electronic file.  As such, that claim is no longer before the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claims would be premature at this time.  The Veteran has requested a Board hearing at a local VA office.  See September 2010 VA Form 9.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for the requested hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the San Juan, Puerto Rico, RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



